       Case: 1:20-cv-01038-TSB Doc #: 1 Filed: 12/29/20 Page: 1 of 4 PAGEID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION, CINCINNATI

ANGELA SPURLOCK,                            )
                                            )       Case No.
Plaintiff,                                  )
                                            )
         v.                                 )
                                            )
Carrols LLC,                                )
d/b/a Burger King Corporation               )
                                            )
Defendant.                                  )


                                  NOTICE OF REMOVAL

         PLEASE TAKE NOTICE THAT, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446,

Defendant Carrols LLC (“Carrols”) hereby removes this action, currently pending in the Court of

Common Pleas for Hamilton County, Ohio, Case No. A 2004152 (the “Action”), to the United

States District Court for the Southern District of Ohio, Western Division, on the following

grounds:

                                    Statement of the Case

         1.   Plaintiff Angela Spurlock (“Spurlock” or “Plaintiff”) filed a civil complaint in the

Court of Common Pleas for Hamilton County, Ohio, Civil Division, on November 27, 2020.

Spurlock filed an amended complaint on December 23, 2020, substituting Carrols for Burger

King Corporation as the defendant. A copy of the state court amended complaint is attached

hereto as Exhibit A.

         2.   Carrols was served with Plaintiff’s complaint on December 23, 2020. A copy of

the proof of service is attached hereto as Exhibit B. Carrols has timely filed this Notice of

Removal within 30 days of service. See 28 U.S.C. § 1446.




55720263;1
       Case: 1:20-cv-01038-TSB Doc #: 1 Filed: 12/29/20 Page: 2 of 4 PAGEID #: 2




                                  Basis for Removal Jurisdiction

         3.      The Action is a civil action of which this Court has original jurisdiction under 28

U.S.C. § 1332 and is one which may be removed to this Court by Carrols pursuant to 28 U.S.C. §

1441 because there is complete diversity between the parties and the amount in controversy

exceeds $75,000, exclusive of interest and costs. 28 U.S.C. § 1332(a)(1).

 A.      Complete Diversity Exists

         4.      To meet the diversity requirement, there must be complete diversity between

plaintiff and all defendants, meaning no defendant can be from the same state as any plaintiff.

Lincoln Prop. Co. v. Roche, 546 U.S. 81, 89 (2005).

         5.      As alleged in the complaint, Plaintiff is a citizen of the State of Ohio. See Ex. A,

Compl. at ¶ 3.

         6.      Carrols is a Delaware limited liability corporation. It is wholly owned by Carrols

Corporation, a Delaware corporation with its principal place of business in Syracuse, New York.

For diversity purposes, Carrols is a citizen of Delaware and New York. See Delay v. Rosenthal

Collins Grp., LLC, 585 F.3d 1003, 1005 (6th Cir. 2009); 28 U.S.C. § 1332(c)(1).

 B.      The Amount in Controversy exceeds $75,000, exclusive of interest and costs.

         7.      Under 28 U.S.C. § 1332(a), the matter in controversy must exceed $75,000. This

requirement is met.

         8.      Plaintiff alleges in the complaint that she is seeking damages in excess of

$250,000. See Kovacs v. Chesley, 406 F.3d 393, 395 (6th Cir. 2005) (finding for purposes of

establishing the amount in controversy, the amount claimed by plaintiff controls provided that it

is not apparent from the face of the pleadings, to a legal certainty, that the plaintiff cannot




55720263;1
       Case: 1:20-cv-01038-TSB Doc #: 1 Filed: 12/29/20 Page: 3 of 4 PAGEID #: 3




recover the amount claimed). The amount in controversy therefore exceeds the jurisdictional

minimum.

                All Procedural Requirements For Removal Have Been Satisfied

         9.     Removal of the Action is timely. 28 U.S.C. § 1446(b). Plaintiff commenced this

action on November 27, 2020 and filed an amended complaint naming Carrols as the defendant

on December 23, 2020. (See Ex. A). Carrols was served on December 23. (See Ex. B). Carrols

filed this notice of removal within 30 days of service.

         10.    This Court is the appropriate forum. Plaintiff filed the state court action in the

Court of Common Pleas for Hamilton County, Ohio. The United States District Court for the

Southern District of Ohio, Western Division, is the federal judicial district embracing Hamilton

County, Ohio.

         11.    Pursuant to 28 U.S.C. § 1446(a), a true and correct copy of all of the process,

pleadings, and orders on file in the state court action are attached hereto as Exhibit C.

         12.    Carrols will promptly provide written notice of removal to Plaintiff and file a

copy with the clerk in the state court action as required by 28 U.S.C. § 1446(d).

                                              Conclusion

         13.    By this notice of removal and the associated attachments, Carrols does not waive

any objections it may have to this action. Carrols intends no admission of fact, law or liability by

this notice, and expressly reserves all defenses, motions and/or pleas. Carrols prays the state

court action be removed to this Court, that all further proceedings in the state court be stayed,

and that Carrols receives all additional relief to which it is entitled.

         WHEREFORE, Carrols removes the state court action to this Court.




55720263;1
       Case: 1:20-cv-01038-TSB Doc #: 1 Filed: 12/29/20 Page: 4 of 4 PAGEID #: 4




Dated: December 28, 2020                         Respectfully Submitted,

                                                 /s/ Stephen D. Jones
                                                 Stephen D. Jones (0018066) (Trial Attorney)
                                                 Jeremy S. Young (0082179)
                                                 Roetzel & Andress, LPA
                                                 41 S. High Street, 21st floor
                                                 Columbus, OH 43215
                                                 Telephone: 614.463.9770
                                                 Facsimile: 614.463.9792
                                                 E-mail: sjones@ralaw.com
                                                          jyoung@ralaw.com

                                                 Counsel for Defendant, Carrols LLC d/b/a
                                                 Burger King Corporation

                                CERTIFICATE OF SERVICE

I, Stephen D. Jones, being one of the attorneys of record in the above cause, state that I caused to
be served a true and correct copy of the foregoing NOTICE OF REMOVAL by e-mail and U.S.
Mail on this 29th day of December, 2020, upon the following party:


                                      Justin C. Haskamp
                                      Haskamp Law, LLC
                                      8214 Pineleigh Court
                                      Mason, Ohio 45050
                                      haskamplaw@hotmail.com
                                      Counsel for Plaintiff, Angela Spurlock




                                                 /s/ Stephen D. Jones
                                                 Stephen D. Jones




55720263;1
